IN THE
                         TENTH COURT OF APPEALS

                               No. 10-19-00144-CR
                               No. 10-19-00145-CR

MARQUEZ DESHAWN LEE,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                       From the 272nd District Court
                           Brazos County, Texas
          Trial Court Nos. 17-05052-CRF-272 & 17-02985-CRM-272


                         MEMORANDUM OPINION


      Appellant, Marquez Deshawn Lee, has filed motions requesting the dismissal of

his appeals in appellate cause numbers 10-19-00144-CR and 10-19-00145-CR. See TEX. R.

APP. P. 42.2(a). We have not issued a decision in these appeals, and appellant and his

attorney have personally signed the motions. See id. Accordingly, we grant the motions

and hereby dismiss appellant’s appeals.
                                           JOHN E. NEILL
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeals dismissed
Opinion delivered and filed May 22, 2019
Do not publish
[CR25]




Lee v. State                                               Page 2